Citation Nr: 1001575	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a vestibular 
abnormality, claimed as vertigo.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO).  Subsequently, this matter has been 
transferred to the St. Petersburg, Florida RO.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the lay and 
medical evidence of record shows that the Veteran's vertigo 
is related to inoculations during service.


CONCLUSION OF LAW

The criteria for service connection for vertigo have been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
March 2003 and April 2004 the RO sent the Veteran notices as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include as interpreted by Dingess.  

Here, a November 2006 letter appears to have provided the 
appropriate notices pursuant to 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess.  In any event, in light of 
the favorable decision below, the Board finds that any 
deficiency in the notice provided herein was not prejudicial 
to the Veteran.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 3 
C.F.R.§ 3.303(b) (2009).  

The Veteran contends that he has vertigo as a result of being 
subject to medical experimentation during service.  The 
Veteran stated that between March 1951 and November 1951 his 
class was inoculated was part of a medical experiment while 
stationed at the Great Lakes Training Command in Illinois.  
He claimed that this was not part of normal inoculation 
procedures and specifically, he was injected with 
streptomycin, an antibiotic drug, causing his vertigo.  See 
Veteran's statement, received by the RO in September 2006.  

According to the Veteran's service personnel records, he was 
enrolled in the "ET 'A' School" from March 1951 to November 
1951 and in the "ET C-1 School' from October 1952 to 
December 1952.  However, the service personnel records do not 
specifically identify where it was located.  See Veteran's DD 
214.  

Conversely, the Veteran's service treatment record does place 
his in Great Lakes, Illinois, in December 1952.  Furthermore, 
according to the Veteran's immunization record, standard 
military required vaccination were administered either in 
December 1950 or in 1952.  There is no indication that the 
Veteran was vaccinated in 1951.  The Board also notes that 
the service treatment records do not report any complaint or 
treatment for vertigo or inner ear issues.  See service 
treatment records, dated December 1950 to October 1954.  The 
Veteran's separation examination also does not report any ear 
abnormalities or dizziness.  See separation examination, 
dated October 1954.  

In 2005, the Veteran sought the assistance of his Senator in 
obtaining further information of the testing that was 
conducted at the Great Lakes Training Command during the 
early 1950s.  A letter from the US Navy to the Senator states 
that the Bureau of Medical and Surgery  (BUMED) "found no 
responsive records."  However, "[m]edical research from 
Great Lakes would have been recorded with Naval Medical 
Research Unit No. 4 (NAMRU-4)."  NAMRU-4 has since been 
disestablished.  While they were unable to find information 
on the specific projects the Veteran was involved in, "it 
appears that the vast majority of medical experiments 
conducted by NAMRU-4 were related to the study of influenza 
vaccine."

The published article "An Introduction to NAMRU-4: History 
and Accomplishments" at the NAMRU-4 confirms the testing of 
numerous antibiotics and vaccinations in combating influenza 
viruses in the early 1950s.  However, the article does not 
specifically identify streptomyocin as one of the 
antibiotics.  There is also no mention of whether the testing 
will lead to long-term health effects and it is unclear which 
testing the Veteran was part of.  See "An Introduction to 
NAMRU-4: History and Accomplishments" Naval Medical Research 
Unit No. 4, Great Lakes, Illinois, dated July 1972.

The Veteran submitted an excerpt from The Merck Manual of 
Medical Information stating that the use of drugs such as 
aminoglycoside can cause damage in the inner ear can cause 
vertigo.  See excerpt from The Merck Manual of Medical 
Information, Second Home Edition. 

Post service treatment records report from several private 
doctors.  In June 2006, Dr. S. Levine, the Veteran's private 
doctor stated that the Veteran reported he was exposed to 
streptomycin in the 1950s.  The Veteran had symptoms of 
vertigo since the early 1950s and that there is no "other 
conclusion but his problem is related to this medication that 
he unknowingly received during service."  See Dr. S. 
Levine's letter, dated June 2006.

In August 2006, the Veteran underwent a Auditory Brainstem 
Response (ABR) test by Dr. D. Cieliczka, a private 
audiologist.  The treatment record reported the Veteran had 
"postural stability on the Gans [sensory organization 
performance test] that may suggest [central nervous system] 
involvement as well as possible peripheral vestibulopathy.  
[Central nervous system] involvement is supported by the 
abnormal Pendular Trucking and asymmetrical Optokinetic 
pursuit."  Furthermore, "test results, including the 
bilateral normal labyrinthe reactivity on caloric testing, 
and the patient's symptoms are consistent with those seen for 
ototoxic effects.  However, [central nervous system] 
implications should be ruled out."  See Report of Vestibular 
Assessment, Dr. D. Cieliczka, dated August 2006.

A letter from Dr. L. B. Porter to the Veteran's former 
representative in August 2006 stated that the Veteran 
reported "symptoms of unsteadiness and disorientation for as 
long as he can remember."  Dr. Porter stated that the 
results of the August 2006 ABR test "combined with the 
initial audiological evaluation, which was reviewed at the 
time of his initial consultation, points to vestibular 
toxicity as the cause of [the Veteran's] symptoms of 
instability.... his imbalance is worse in the dark or in 
situation of uncertain footing, and this too goes along with 
vestibular toxic drugs... streptomycin preferentially affects 
the vestibular system and its damaging effects is common with 
prolonged use as well as with large doses."  See Dr. L. B. 
Porter's letter, dated August 2006. 

The Veteran also submitted numerous lay statements from his 
wife and daughters attesting to the Veteran's poor sense of 
balance, hearing loss, and incidents of severe vertigo 
throughout the years.  See letters dated June and July 2006.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of recalling events that took place at the 
Great Lakes Training Command, such as receiving inoculations, 
but the Veteran is not competent (i.e., professionally 
qualified) to diagnose disorder or as to the cause of his 
condition.  

Although it is not entirely clear what specifically the 
Veteran was inoculated with during service, the Board 
acknowledges that after the Veteran's allegations were made, 
it was confirmed that testing of various antibiotic drugs 
were conducted at NAMRU-4.  While the private doctor's 
opinions were made based on the Veteran's opinion of being 
injected with streptomycin, Dr. Porter and Dr. Cieliczka 
report that the Veteran's condition is consistent with those 
seen for ototoxic exposure.  Furthermore, the Board 
acknowledges that it is possible that the Veteran was part of 
antibiotic drug testing in 1951 which is not recorded in his 
official immunization record.

Based on the evidence in the record, namely, the private 
doctors' opinions and the confirmation of testing at Great 
Lakes Training Command where the Veteran was station in the 
early 1950s, the Board will resolve all reasonable doubt in 
the Veteran's favor.  Consequently, the Board finds that the 
Veteran's vertigo is related to his military service.  38 
C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  As such, the Board will grant this appeal.


ORDER

Service connection for a vestibular abnormality, claimed as 
vertigo, is granted subject to the regulations governing the 
payment of VA monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


